Exhibit 10.23

 

OPTION AGREEMENT

(Director)

 

THIS OPTION AGREEMENT (Director), effective as of the Grant Date (as defined in
paragraph 1), by and between the Participant (as defined in paragraph 1) and Sky
Financial Group, Inc. (the “Company”);

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Amended and Restated 1998 Stock Option Plan
for Directors (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been recommended by the committee
administering the Plan (the “Committee”) and approved by the Board of Directors
to receive a Non-Qualified Stock Option award under the Plan;

 

NOW, THEREFORE, IT IS AGREED by and between the Company and the Participant, as
follows:

 

1.  Terms of Award.    The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

 

a.  The “Participant” is                             .

 

b.  The “Grant Date” is                             .

 

c.  The number of “Covered Shares” is              shares of Stock.

 

d.  The “Exercise Price” is $             per share.

 

Other terms used in this Agreement are defined in paragraph 7 or elsewhere in
this Agreement.

 

2.  Award and Exercise Price.    The Participant is hereby granted an option
(the “Option”) to purchase the number of Covered Shares of common stock of the
Company, without par value per share (the “Stock”) at the Exercise Price per
share as set forth in paragraph 1. The number of Covered Shares and the Exercise
Price shall be adjusted in the event of a stock dividend, stock split or similar
distribution. The Option is not intended to constitute an “incentive stock
option” as that term is used in Code Section 422.

 

3.  Vesting Period.    Subject to the limitations of this Agreement, the Option
shall be fully vested on the Grant Date and shall be exercisable until the
ten-year anniversary of the Grant Date.

 

4.  Expiration.    Subject to the terms of Section 6(f) of the Plan, the Option
shall not be exercisable on or after the Expiration Date. The “Expiration Date”
shall be earliest to occur of:

 

 

a.

the ten-year anniversary of the Grant Date;

 

 

b.

if the Participant’s Date of Termination occurs by reason of Retirement, the
three year anniversary of such Date of Termination;

 

 

c.

if the Participant’s Date of Termination occurs by reason of death or
Disability, the one year anniversary of such Date of Termination; or

 

 

d.

if the Participant’s Date of Termination occurs for reasons other than
Retirement, death, Disability, or for cause, ninety days after the Date of
Termination; or

 

 

e.

if the Participant’s Date of Termination occurs for cause (as determined by the
Committee or the Board of Directors), on the Date of Termination.



--------------------------------------------------------------------------------

5.  Method of Option Exercise.    Subject to the Agreement and the Plan, the
Option may be exercised in whole or in part by filing a written notice with the
Company at its corporate headquarters prior to the Expiration Date. Such notice
shall specify the number of shares of Stock which the Participant elects to
purchase, and shall be accompanied by payment of the Exercise Price for such
shares of Stock indicated by the Participant’s election. Payment shall be by
cash or by check payable to the Company. Except as otherwise provided by the
Committee before the Option is exercised: (i) all or a portion of the Exercise
Price may be paid by the Participant by delivery of shares of Stock or
attestation of the fact of ownership thereof acceptable to the Committee and
having an aggregate Fair Market Value (valued as of the exercise date) equal to
the amount of cash that would otherwise be required; or (ii) the Participant may
pay the Exercise Price by authorizing a third party to sell shares of Stock (or
a sufficient portion of the shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price. The Option may not be exercised with respect to fractional
Covered Shares.

 

6.  Transferability.    Except as otherwise provided by the Committee, the
Option is not transferable other than as designated by the Participant by will
or by the laws of descent and distribution, and during the Participant’s life,
may be exercised only by the Participant.

 

7.  Definitions.    For purposes of this Agreement, the terms listed below shall
be defined as follows:

 

 

a.

Date of Termination.    The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is not a
director of the Company or any Subsidiary, regardless of the reason for the
termination; provided that a termination shall not be deemed to occur by reason
of a transfer of the Participant between the Board of Directors of the Company
and the Board of Directors of a Subsidiary or between two Subsidiaries. If, as a
result of a sale or other transaction, the company on which the Participant
serves as a director ceases to be a Subsidiary (and is or becomes an entity that
is separate from the Company), the occurrence of such transaction shall be
treated as the Participant’s Date of Termination.

 

 

b.

Disability.    “Disability” will have the meaning set forth in any employment,
consulting or other written agreement between the Company or a Subsidiary and
the Participant. If there is no employment, consulting or other written
agreement between the Company or a Subsidiary and the Participant, or if such
agreement does not define Disability, “Disability” will mean the date on which
the Participant becomes permanently and totally disabled within the meaning of
Section 22(e)(3) of the Internal Revenue Code, which shall be determined by the
Committee on the basis of such medical or other evidence as it may reasonably
require or deem appropriate.

 

 

c.

Retirement.    “Retirement” of the Participant shall mean the occurrence of the
Participant’s Date of Termination after age 70.

 

 

d.

Plan Definitions.    Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

 

e.

Subsidiary.    The term “Subsidiary” means any company during any period in
which it is a direct or indirect subsidiary of the Company.

 

8.  Heirs and Successors.    This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets or business. In the event of
the Participant’s death prior to exercise of this Option, the Option may be
exercised by the estate of the Participant to the extent such exercise is
otherwise permitted by the Agreement and the Plan.

 

2



--------------------------------------------------------------------------------

9.  Administration.    The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.

 

10.  Plan Governs.    Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which is available on the Board website, and this Agreement is subject
to all interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan.

 

11.  Notices.    Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

12.  No Rights As Shareholder.    The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

 

13.  Amendment.    This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all
effective as of the Grant Date.

 

Participant

 

                                                                

 

Date:                                                      

Sky Financial Group, Inc.

 

By:                                                          

W. Granger Souder, Jr.

Executive Vice President

Date:                                                      

 

3